Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-22 are pending.

Specification
The abstract of the disclosure is objected to because the present abstract does not describe the invention as claimed. Further, the present abstract refers to the purported merits of the invention (e.g. “was invented to control the total cost…” and “leads to cost-effective IR imaging lenses…”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 1, the examiner suggests that “IR” be changed to “Infrared (IR)” in order to spell out the acronym.  Appropriate correction is required.
Claims 4-22 are objected to because they inherit the deficiencies of claim 3 through their dependencies.
Claim 11 is objected to because of the following informalities: in line 3, the examiner suggests that “first lens elements” be changed to “first lens element”.
Claims 12-15 are objected to because they inherit the deficiencies of claim 11 through their dependencies.
Claim 21 is objected to because of the following informalities: in lines 1-2, the examiner suggests that “comprises an concave spherical surface” should be changed to “comprises a concave spherical surface”.
Class 22 is objected to, because it inherits the deficiencies of claim 21 through its dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,641,928 to Ding et al. (hereafter Ding) in view of Huddleston (US 9,891,414) (hereafter Huddleston).
Regarding claim 3, Ding claims a lens system (see claim 1, line 1), comprising: a first lens element (see claim 1, line 2) comprising chalcogenide glass (see claim 1, line 7) and having a first and second surface (see claim 1, line 2), one of the first and second surfaces of the first lens element being a diffractive surface (see claim 1, lines 5-6), and an aberration correction second lens element (see claim 1, lines 16-17) having a first and second surface, one of the first and second surfaces being a planar surface and neither of the first and second surfaces being a diffractive surface (see claim 1, lines 8-9, where the second lens element has a planar surface and inherently has a second surface that is not described in the claim), the optical power of the first lens element being greater than the optical power of the second lens element (see claim 1, lines 13-15).
Ding does not claim that the lens system is for IR imaging and that the first lens element is a molded first lens element.
The examiner notes that the limitation in the preamble “for IR imaging” is considered an intended use of the lens system and is therefore given limited patentable weight. Further, the limitation “molded” is a product-by-process limitation and is therefore given limited patentable weight.
However, Huddleston discloses a lens system for IR imaging (see at least the title and the abstract) comprising a molded first lens element (see at least Col. 8, lines 44-47, where the lens surface can be formed by molding) comprising chalcogenide glass (see at least Col. 4, lines 26-28, where chalcogenide glass is a typical material for thermal lenses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to include the teachings of Huddleston so that the lens system is for IR imaging and that the first lens element is a molded first lens element for the purpose of using the lens system in a portion of the electromagnetic spectrum known to be good for the claimed materials (e.g. chalcogenide glass) and for choosing a known method for forming a lens in order to obtain predictable results, such as the ability to form a diffraction grating on a surface of the lens.
Regarding claim 4, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises Germanium (see claim 1, lines 9-11)
Regarding claim 5, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises Silicon (see claim 1, lines 9-11)
Regarding claim 6, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises a material selected from the group consisting of ZnSe and ZnS (see claim 1, lines 9-11)
Regarding claim 7, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises a material selected from the group consisting of CdTe, KBr, CaF2, BaF2, and MgF2 (see claim 1, lines 9-12).
Regarding claim 8, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises SiO2 (see claim 1, lines 9-12).
Regarding claim 9, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims that the second lens element comprises GaAs (see claim 1, lines 9-12).
Regarding claim 16, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims a focal plane array (FPA), wherein the second lens element is between the first lens element and FPA, the lens system configured to direct light incident on the FPA in a wavelength range between 1 to 14 microns (see claim 6).
Regarding claim 17, Ding as modified by Huddleston claims all of the limitations of claim 3.
Ding also claims a focal plane array (FPA), wherein the first lens element is between the second lens element and FPA, the lens system configured to direct light incident on the FPA in a wavelength range between 1 to 14 microns (see claim 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6, 10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 9,891,414) (hereafter Huddleston).
Regarding claim 3, Huddleston discloses a lens system for Infrared imaging (see at least the title and the abstract), comprising:
a molded first lens element (see at least Fig. 1, where 120 is the first lens element and Col. 8, lines 44-47, where the technique for forming one or more of the lens surfaces may include molding and Col. 5, lines 19-21, where surface F of lens 120 has a diffractive surface) having a first and second surface (see at least Fig. 1, where lens 120 has first and second surfaces), one of the first and second surface of the first lens element being a diffractive surface (see at least Fig. 1 and Col. 5, lines 18-21, where a diffractive element may be on the surface having the most optical power, surface F of lens 120), and
an aberration correction second lens element (see at least Fig. 1, where 110 is the second lens element and Col. 4, lines 63-66, where surface A of lens 110 has optical power and may be aspheric, an aspheric surface is known to correct for spherical aberrations) having a first and second surface (see at least Fig. 1, where lens 110 has first and second surfaces), one of the first and second surfaces being a planar surface (see at least Fig. 1 and Col. 4, line 67 through Col. 5, line 2, where surface B of lens 110 is planar) and neither of the first and second surfaces being a diffractive surface (see at least Col. 5, lines 18-21, where any of surfaces A, B, E, and F can have a diffractive element provided thereon, however, per the example surface F is the only surface with the diffractive element, thus surfaces A and B do not have the diffractive element), the optical power of the first lens element being greater than the optical power of the second lens element (see at least Fig. 1 and Col. 4, lines 63-66 and Col. 5, lines 19-21, where surfaces A and F are the only surfaces with optical power and surface F has the most optical power, thus lens 120 has greater optical power than lens 110).
Huddleston further discloses that chalcogenide glass is a material typically used for thermal lenses (see at least Col. 4, lines 26-28, where chalcogenide glass is a typical material for thermal lenses).
Huddleston does not specifically disclose that the molded first lens element comprises chalcogenide glass.
The examiner notes that the limitation “molded” is a product-by-process limitation and is therefore given limited patentable weight.
However, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston so that the molded first lens element comprises chalcogenide glass for the purpose of being obvious to try a known material in the art in order to obtain predictable results such as good performance in the long wavelength infrared spectrum (see Col. 4, lines 23-28 of Huddleston).

Regarding claims 4-6, Huddleston discloses all of the limitations of claim 1.
Huddleston also discloses that germanium, ZnSe, and ZnS are typical materials for thermal lenses (see at least Col. 4, lines 26-28) and that silicon can be used for either lens (see at least Col. 1, lines 49-50).
Huddleston does not specifically disclose that the second lens element comprises germanium, silicon, or a material selected from the group consisting of ZnSe and ZnS.
However, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston so that the second lens element comprises germanium, silicon, or a material selected from the group consisting of ZnSe and ZnS for the purpose of being obvious to try a known material in the art in order to obtain predictable results such as good performance in the long wavelength infrared spectrum (see Col. 4, lines 23-28 of Huddleston).

Regarding claim 10, Huddleston discloses all of the limitations of claim 3.
Huddleston also discloses that the first lens has greater optical power than the second lens (see at least Fig. 1 and Col. 4, lines 63-66 and Col. 5, lines 19-21, where surfaces A and F are the only surfaces with optical power and surface F has the most optical power, thus lens 120 has greater optical power than lens 110).
Huddleston does not disclose that the optical power of the first lens element is almost the same as the optical power of the lens system.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the optical power of the first lens element is almost the same as the optical power of the lens system include making the second lens element with only small modifications to form an aspheric surface opposite its planar surface, which is known to help correct spherical aberrations. The examiner notes that since the first lens element already has greater optical power than the second lens element, it is only a matter of degree for the optical power of the first lens element to be almost the same as the optical power of the lens system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huddleston so that the optical power of the first lens element is almost the same as the optical power of the lens system for the purpose of making the second lens element with only small modifications to form an aspheric surface opposite its planar surface, which is known to help correct spherical aberrations.

Regarding claim 17, Huddleston discloses all of the limitations of claim 3.
Huddleston also discloses a focal plane array (FPA) (see at least Fig. 1 and Col. 5, lines 22-23, where sensor image plane 134 is a focal plane array as illustrated in figure 1), wherein the first lens element is between the second lens element and FPA (see at least Fig. 1, where lens 120 is the first lens element and is between lens 110 and the image plane 134), the lens system configured to direct light incident on the FPA in a wavelength range between 1 to 14 microns (see at least Col. 3, lines 17-19, where the lens system operates in the wavelength range of 7.5 to 13.5 microns).

Regarding claim 18, Huddleston discloses all of the limitations of claim 3.
Huddleston also discloses that the second lens element comprises an aspherical surface (see at least Col. 4, lines 63-66, where surface A of lens 110 can be aspheric) with a maximum sag of 50 microns (see at least Col. 1, lines 66-67, where each optically power surface may have a maximum sag of 50 microns).
Huddleston does not disclose that the maximum sag is 23 microns.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the maximum sag being 23 microns include improving manufacturability and reducing cost (see Col. 5, lines 45-47 of Huddleston).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huddleston so that the maximum sag is 23 microns for the purpose of improving manufacturability and reducing cost (see Col. 5, lines 45-47 of Huddleston).

Regarding claim 19, Huddleston discloses all of the limitations of claim 18.
Huddleston also discloses that the first and second lens elements are configured to direct light in a wavelength range of 8-12 microns (see at least Col. 3, lines 17-19, where the lens system operates in the wavelength range of 7.5 to 13.5 microns).

Regarding claim 20, Huddleston discloses all of the limitations of claim 18.
Huddleston also discloses that germanium is a typical material for thermal lenses (see at least Col. 4, lines 26-28).
Huddleston does not disclose that the second lens element comprises germanium.
However, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston so that the second lens element comprises germanium for the purpose of being obvious to try a known material in the art in order to obtain predictable results such as good performance in the long wavelength infrared spectrum (see Col. 4, lines 23-28 of Huddleston).

Claims 7, 9, 11-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 9,891,414) (hereafter Huddleston) as applied to claims 3 and 18 above, and further in view of Carlie (US 2013/0278999) (hereafter Carlie).
Regarding claims 7 and 9, Huddleston discloses all of the limitations of claim 3.
Huddleston does not disclose that the second lens element comprises a material selected from the group consisting of CdTe, KBr, CaF2, BaF2, and MgF2 or GaAs.
However, Carlie discloses a lens system for imaging infrared light (see at least the title), wherein a lens can comprise BaF2 or GaAs (see at least paragraph [0090]).
Additionally, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston to include the teachings of Carlie so that the second lens element comprises a material selected from the group consisting of CdTe, KBr, CaF2, BaF2, and MgF2 or GaAs for the purpose of being obvious to try a known material in the art in order to obtain predictable results such as good performance in the infrared spectrum (see at least paragraph [0090] of Carlie).

Regarding claim 11, Huddleston discloses all of the limitations of claim 3.
Huddleston also discloses that one of the first and second surfaces of the first lens element is a planar surface and the other of the first and second surfaces of the first lens element comprises a convex surface (see at least fig. 1).
Huddleston does not disclose that one of the first and second surfaces of the first lens element comprises a concave surface.
However, Carlie discloses a lens system for infrared imaging (see at least the title) comprising two lenses (see at least Fig. 1) and can comprise chalcogenide glass (see at least paragraph [0090]), wherein one of the first and second surfaces of the first lens element comprises a concave surface (see at least Fig. 1, where first lens element 1 comprises a concave surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston to include the teachings of Carlie so that one of the first and second surfaces of the first lens element comprises a concave surface in order to substitute one known lens for another in order to obtain predictable results such as the imaging of infrared light.

Regarding claims 12 and 13, Huddleston as modified by Carlie discloses all of the limitations of claim 11.
Huddleston also discloses that the first surface or the second surface of the first lens element is an aspherical diffractive surface (see at least Col. 4, lines 63-66, where surface F of lens 120 can be aspheric, and Col. 5, lines 19-21, where surface F can also include a diffractive element 104).
The examiner notes that the limitations “the first surface” and “the second surface” are not defined in the claims and therefore, the surface F of lens 120 in Huddleston can be defined as the first or second surface.

Regarding claims 14 and 15, Huddleston as modified by Carlie discloses all of the limitations of claim 11.
Huddleston also discloses that the first surface or the second surface of the first lens element is a spherical surface (see at least Col. 4, lines 63-66, where surface F of lens 120 can be aspheric, which implies that it can also be spherical).
The examiner notes that the limitations “the first surface” and “the second surface” are not defined in the claims and therefore, the surface F of lens 120 in Huddleston can be defined as the first or second surface.

Regarding claim 21, Huddleston discloses all of the limitations of claim 18.
Huddleston does not disclose that the first lens element comprises a concave spherical surface.
However, Carlie discloses a lens system for infrared imaging (see at least the title) comprising two lenses (see at least Fig. 1) and can comprise chalcogenide glass (see at least paragraph [0090]), wherein the first lens element comprises a concave spherical surface (see at least Fig. 1, where first lens element 1 comprises a concave surface, where the shape of the lens is understood to be spherical unless stated otherwise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston to include the teachings of Carlie so that the first lens element comprises a concave spherical surface in order to substitute one known lens for another in order to obtain predictable results such as the imaging of infrared light.

Regarding claim 22, Huddleston as modified by Carlie discloses all of the limitations of claim 21.
Huddleston also discloses that the first lens element comprises a convex aspherical and diffractive second surface (see at least Fig. 1, where lens 120 is shown to have a convex surface F, Col. 4, lines 63-66, where surface F of lens 120 can be aspheric, and Col. 5, lines 19-21, where surface F can also include a diffractive element 104).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 9,891,414) (hereafter Huddleston) as applied to claim 3 above, and further in view of Hasegawa et al. (US 2019/0293898) (hereafter Hasegawa).
Regarding claim 8, Huddleston discloses all of the limitations of claim 3.
Huddleston does not disclose that the second lens element comprises SiO2.
However, Hasegawa discloses an infrared lens unit (see at least the title), wherein a lens can comprise silicon oxide(see at least paragraph [0004]).
Additionally, it has been held to be within the ordinary skill of one in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston to include the teachings of Hasegawa so that the second lens element comprises SiO2 for the purpose of being obvious to try a known material in the art in order to obtain predictable results such as good performance in the infrared spectrum (see at least paragraph [0004] of Hasegawa).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huddleston (US 9,891,414) (hereafter Huddleston) as applied to claim 3 above, and further in view of Chipper (US 5,973,827) (hereafter Chipper).
Regarding claim 16, Huddleston discloses all of the limitations of claim 3.
Huddleston also discloses a focal plane array (FPA) (see at least Fig. 1 and Col. 5, lines 22-23, where sensor image plane 134 is a focal plane array) and that the lens system is configured to direct light incident on the FPA in a wavelength range between 1 to 14 microns (see at least Col. 3, lines 17-19, where the lens system operates in the wavelength range of 7.5 to 13.5 microns).
Huddleston does not disclose that the second lens element is between the first lens element and FPA.
However, Chipper teaches a lens system for infrared imaging (see at least the title) comprising a first lens element (see at least Figs. 6 and 19A-D, where 10, 38, and 40 are the first lens element), an aberration correction second lens element (see at least Figs. 6 and 19A-D, where 18 is a second lens element and Col. 2, lines 40-53, where the second lens element is a field lens with a field-correcting diffractive pattern), and an FPA (see at least Fig. 6 and Col. 4, lines 48-49, where 36 is the image plane), wherein the second lens element is between the first lens element and FPA (see at least Figs. 6 and 19A-D).
Additionally, it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ (70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Huddleston to include the teachings of Chipper so that the second lens element is between the first lens element and FPA for the purpose of rearranging the order of the first and second lens element in a known manner in order to obtain predictable results such as correcting the field of the infrared light after it has been focused by the first lens element. The examiner notes that the lens systems of both Huddleston and Chipper operate to image infrared light and therefore the function of the optical system is not affected by rearranging the order of the first and second lens elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872              

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872